department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel cc dom it a ghbradley wta-n-108587-00 number uiln 6050i release date memorandum for anti-money laundering coordinator pennsylvania district from lewis j fernandez deputy associate chief_counsel income_tax accounting subject applicability of sec_6050i to consumer durables this responds to your technical assistance request dated date regarding the application of sec_6050i of the internal_revenue_code to the payment for certain items of personal_property issue whether the reporting requirements of sec_6050i apply to payment for certain items of personal_property purchased at the same time and paid for with monetary instruments or a combination of currency and monetary instruments whose individual prices are dollar_figure or less but aggregate in excess of dollar_figure conclusion information reporting under sec_6050i is not required for a group of items of tangible_personal_property suitable under ordinary usage for personal consumption or use that can reasonably be expected to be useful for at least year none of which has a sales_price in excess of dollar_figure even if the aggregate sales_price exceeds dollar_figure facts a vendor in the course of his or her trade_or_business sells items of personal_property described above that have an aggregate sales_price of more than dollar_figure although no single item that is part of the purchase has a sales_price of more than dollar_figure the vendor is paid with monetary instruments or a combination of currency and monetary instruments law and analysis wta-n-108587-00 sec_6050i provides that in general any person who in the course of his or her trade_or_business receives cash in excess of dollar_figure in one transaction or two or more related transactions must make a return of information with respect to the receipt of cash sec_1_6050i-1 of the income_tax regulations states that cash means a the coin and currency of the united_states or of any other country which circulate in and are customarily used and accepted as money in the country in which issued and b a cashier’s check bank draft traveler’s check or money order having a face_amount of not more than dollar_figure if it is received in a designated reporting transaction or received in any transaction in which the recipient knows that the instrument is being used in an attempt to avoid the reporting requirements of sec_6050i transaction is defined in sec_1_6050i-1 as the underlying event that precipitates the payer’s transfer of cash to the recipient several examples are given designated reporting transaction is defined in sec_1_6050i-1 as a retail_sale of a a consumer durable b a collectible or c a travel or entertainment activity consumer durable is defined in sec_6050i-1 c as an item of tangible_personal_property of a type that is suitable under ordinary usage for personal consumption or use that can reasonably be expected to be useful for at least year under ordinary usage and that has a sales_price of more than dollar_figure neither the code nor the regulations contains a provision that allows grouping two or more consumer durables for the purpose of the dollar_figure threshold the regulations clearly require that in order for an item of tangible_personal_property to be a consumer durable the sales_price must be more than dollar_figure therefore a sale of tangible_personal_property suitable under ordinary usage for personal consumption1 and having a useful_life of at least year is not a designated reporting transaction and therefore not reportable under sec_6050i unless the personal_property satisfies all of the elements that define a consumer durable including having a sale price of more than dollar_figure the conclusion is the same whether the payment is made in the form of currency monetary instruments or a combination of currency and monetary instruments in addition sec_6050i exempts from the reporting requirements of sec_6050i any receipts of cash that are reportable under title of the united_states_code as a result reporting under sec_6050i for the receipt of a financial_instrument is required only if the financial_instrument has a face value of dollar_figure or less financial instruments that have a face value in excess of dollar_figure are reportable under title by the issuing financial_institution 1for purposes of this memorandum a collectible as defined in sec_1_6050i-1 is not considered to be an item of tangible_personal_property suitable for personal consumption wta-n-108587-00 if we may be of further assistance in this matter please contact george bradley at
